



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue. These sections of
the
    Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community. 2005, c. 32, s.
    15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25,
    ss. 22,48; 2015, c. 13, s. 18.

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in any
    way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Letlow, 2021 ONCA 915

DATE: 20211220

DOCKET: C67012

Gillese, Brown and Coroza JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Trevor Letlow

Appellant

Jessica Zita and Gina Igbokwe, for the
    appellant

Rebecca Schwartz, for the respondent

Heard: December 13, 2021

On appeal from the conviction entered on
    October 7, 2016, and the sentence imposed on April 4, 2018, by Justice Bonnie
    L. Croll of the Superior Court of Justice, with reasons for sentence at 2018
    ONSC 1522.

REASONS FOR DECISION

Overview

[1]

The appellant was found guilty of aggravated
    sexual assault, assault with a weapon, assault causing bodily harm, sexual
    assault with a weapon, and unlawful confinement on October 7, 2016. He was
    designated a dangerous offender and sentenced to concurrent indeterminate terms
    on each offence on April 4, 2018. The appellant appeals against his sexual
    assault-related convictions and the trial judges decision to impose an
    indeterminate sentence.

[2]

At the conclusion of the appellants
    submissions, we advised that it was not necessary to hear from the respondent
    and dismissed the appeals with reasons to follow. We now provide our reasons.

Facts

[3]

The complainant testified that, on January 30,
    2015, she and the appellant were smoking crack cocaine in the appellants
    apartment in Toronto. The appellant offered the complainant crack cocaine in
    exchange for oral sex, to which she agreed. However, the complainant testified
    that the appellant, after taking more drugs, began to assault her.

[4]

The appellant
    hit the complainants ankles with an aluminum bar. He also cut the outside top
    of her left leg with a cooking knife. When she tried to run out of the door,
    the appellant grabbed her and pulled her back.

[5]

The complainant
    testified that during the beating, the appellant cut her back, and later, the
    inside of her feet, shoulders, and arms.
The
    appellant hit her on the head with a clothing iron. During the assault, the
    complainant continued to perform oral sex in an attempt to get the appellant to
    stop attacking her. The appellant also attempted to penetrate the complainants
    vagina with his penis, but was unable. The appellant tried to cut her vagina,
    but he instead cut her buttock.

[6]

At one point, a
    visitor arrived  someone known to the complainant  and suggested that the
    appellant allow the complainant to go collect her ODSP cheque.

[7]

In line at the
    office, the appellant and another woman argued. The appellant was then told to
    leave the building by a police officer. The complainant stayed in line. Once
    she was alone in the private ODSP office, the complainant told the person there
    that she had been stabbed, and then fainted. She was taken to the hospital by
    ambulance. The police officer who was on scene observed that the complainant
    had multiple stab and slash wounds from her feet to just below her neck.

Discussion

A.

Conviction Appeal

[8]

The appellant argues that there was a lack of
    corroborating evidence supporting the sexual assault conviction and that the
    trial judge failed to recognize the weaknesses with respect to this allegation.
    According to the appellant, the trial judge was required to address each
    offence individually to assess whether the elements of the offence had been
    proven.

[9]

We do not accept this submission.

[10]

In her reasons for convicting the appellant, the
    trial judge recognized that the complainants evidence must be approached with
    caution because of the complainants lengthy criminal record and significant
    drug use. However, the trial judge placed significant weight on corroborating
    evidence such as the complainants visible injuries, as well as the blood and
    knives found in the appellants apartment, when she assessed her evidence.  In
    the end, the trial judge concluded that the complainants account of what
    occurred in the apartment was credible and reliable.

[11]

The fact that each allegation of sexual assault
    made was not confirmed or corroborated by independent evidence was not an
    error. A trial judge is entitled to accept a complainants evidence whether it
    is independently confirmed or not. The sexual assault was intertwined with the
    other assaults. The complainant testified that during the beating and attacks
    with the knife, the appellant did not ejaculate during oral sex and attempted
    to penetrate her with his penis but was unsuccessful. Therefore, the absence of
    independent physical evidence of a sexual assault is hardly surprising. Indeed,
    in her reasons for judgment, the trial judge referred to the evidence of the Centre
    of Forensic Sciences witness who testified that if there was no ejaculation,
    there was a limited availability to develop a DNA sample for comparison.

[12]

The trial judge could accept all, some, or none
    of the complainants evidence. The complainant testified that she was sexually
    assaulted during the incident and the trial judge accepted her testimony as
    credible and reliable. The trial judges reasons do not reflect any reversible
    error, and we see no merit in this ground of appeal.

B.

Sentence Appeal

[13]

The appellant argues that the trial judge
    committed an error in imposing an indeterminate sentence because there was
    evidence before her that the appellants behaviour could be adequately managed
    outside of an indeterminate sentence. The appellant relies on the evidence of Dr.
    Klassen, who testified at the dangerous offender proceeding that the appellants
    risk would eventually be manageable because he would expect that the
    appellants risk for serious violence would be attenuated with age. The
    appellant submits that the trial judge erred by rejecting that opinion.

[14]

In our view, there is no basis to interfere with
    the sentence imposed by the trial judge.

[15]

The trial judge, in very careful and thorough
    reasons, tracked the language of s. 753(4) of the
Criminal Code
,
    R.S.C., 1985, c. C-46 and the Supreme Court of Canada decision in
R. v.
    Boutilier
, 2017 SCC 64, [2017] 2 S.C.R. 936, at para. 60.

[16]

The trial judge grappled with Dr. Klassens
    evidence about age attenuation. However, the trial judge conducted a thorough
    inquiry as to whether the appellant could be controlled in the community, by
    considering all the evidence. We adopt the following conclusion, provided by the
    trial judge, which was firmly rooted in the evidence:

[89]  As discussed, Mr. Letlows crimes of
    violence have become more serious over time. He has had extensive treatment
    while in custody and has proven incapable of implementing that treatment. He
    has consistently failed to comply with orders of supervision, and then attempts
    to minimize his non-compliance and his criminal conduct overall. It would be
    speculative and unduly hopeful to conclude that Mr. Letlow will meaningfully
    engage in the anti-relapse element of treatment, or submit to supervision,
    given his lengthy and consistent pattern of failing to implement his treatment
    and breaching supervisory conditions.

[17]

The trial judge was not required to accept Dr.
    Klassens evidence and, in our view, provided cogent reasons for placing
    limited weight on the evidence. Accordingly, we see no basis to interfere with
    trial judges conclusion that there was no reasonable expectation that a lesser
    measure than an indeterminate sentence could adequately protect the public. This
    ground of appeal fails.

Disposition

[18]

For these reasons, the appeals are dismissed.

E.E.
    Gillese J.A.

David
    Brown J.A.

S.
    Coroza J.A.


